Citation Nr: 0005625	
Decision Date: 03/01/00    Archive Date: 03/14/00

DOCKET NO.  95-23 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Whether a request for waiver of recovery of an overpayment of 
improved disability pension benefits was timely filed.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran had active service from July 1943 to May 1946.  
This appeal arises from a November 1994 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Huntington, West Virginia RO, which denied the veteran's 
request for waiver of recovery of an overpayment of improved 
disability pension benefits on the basis that the request was 
not filed in a timely manner.  This case was before the Board 
in May 1997 when it was remanded for additional development.


REMAND

As noted above, the November 1994 Committee decision denied 
the appellant's request for waiver of recovery of an 
overpayment of improved disability pension benefits on the 
basis that the request was not filed in a timely manner.  
Under 38 C.F.R. § 1.963(b), a request for waiver of an 
indebtedness shall only be considered if it is made within 
180 days following the date of a notice of indebtedness 
issued on or after April 1, 1983, by the VA to the debtor.  
In the May 1997 Remand, the Board noted that the evidentiary 
record discloses that claims folder does not contain copies 
of the notices to the appellant for the overpayments of 
pension benefits at issue.  A handwritten document in the 
claims file shows that the first overpayment was $8,800 and 
the letter was sent January 26, 1992 and the second 
overpayment was $521 and the letter was sent July 27, 1992.

The Board pointed out, however, that copies of these notices 
of indebtedness (including notice of the right to ask for a 
waiver within 180 days of notification of indebtedness) were 
not of record.  As such, there was no proof that the 
appellant was actually informed of the 180 day time limit for 
the submission of a waiver request.  Therefore, the Board 
remanded this matter and requested, in pertinent part, that 
the RO secure copies of any documents, including VA letters, 
which might have been sent to the veteran from the St. Paul, 
Minnesota, Debt Management Center (DMC) or the RO regarding 
the overpayments at issue in 1992.

The evidence received subsequent to the Board Remand 
includes: a June 1997 Report of Contact wherein it was 
reported that the DMC did not keep any copies of the notices 
of indebtedness sent to the appellant; a computer print out 
of the dates that letters were sent to the appellant, which 
indicates that a code "101" letter was sent to the appellant 
on January 26, 1992; and a June 1997 Report of Contact 
wherein it was reported that a 101 letter is the first notice 
of overpayment letter.  Further documentation of what the 101 
letter states (most importantly, whether this letter notifies 
an appellant of his or her right to request waiver, and of 
the 180 day time limit for filing an application for waiver) 
was not indicated.

In this case, the appellant has been charged with knowledge 
of the 180-day time limit for requesting waiver, essentially 
based on his receipt of the Code 101 letter.  While the Board 
finds that the evidence of record sufficiently demonstrates 
that the appellant was sent a Code 101 letter on January 26, 
1992, the record still does not establish that he was 
informed, at that time, of his right to request waiver and 
the 180 day time limit for filing an application for waiver.  
The Board understands that a copy of the exact (Code 101) 
letter sent the appellant may not be available but a copy of 
the letter as it existed in January 1992 (a "generic" copy) 
should be associated with the record.

In view of the foregoing, the case is again being remanded 
for the following action:

1.  The RO should contact the RO and the 
DMC in St. Paul, Minnesota and request a 
copy of the Code 101 letter as it existed 
in January 1992.  This "generic" copy 
should be associated with the record.

2.  Thereafter, the RO should 
readjudicate the claim and, if the 
decision remains adverse to the 
appellant, provide him and his 
representative with a supplemental 
statement of the case.  They should be 
afforded the applicable time to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


